DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10		Pending
Claims 1, 2, and 6		Amended
Claims 7-10			New
Prior Art Reference:
Sano		US 7,891,151 B2

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC § 103 Sano US 7,891,151 B2. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 14 has a miscellaneous “41”.  Appropriate correction is required.
Claim 2 and 6 are objected to because of the following informalities:  
Claim 2 – lines 12 and 13 originally stated, “…including a bottom surface; and the radial distance between opposing bottom surfaces …”. However, amendments do not show appropriate disposition of the phrase “bottom surface(s)”. For example, “…including a radially inward end portion; and the radial distance between opposing end portions…”. Appropriate correction is required.
Claim 6 – line 22 originally stated, “the engaging claw…”  However, amendment does not show appropriate disposition of the word “the”. For example, “an engaging claw…”. Appropriate correction is required.
Note: Claims 2 and 6 have been examined “as best understood by Examiner”.
Claims 8 and 9 are objected to because of the following informalities:  claims are missing the claim number from which they depend.  Appropriate correction is required. Note: Claims have been examined per Applicant’s Remarks filed 1/11/2022 wherein “new claims 8, 9, and 10 depend from original claim 2...”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 7,891,151 B2).

Regarding amended claim 1, Sano discloses a stud locking tool (abstract, fig. 11) attachable to a stud (7) including an end portion (fig. 11), the stud locking tool (1) comprising:
a first clip (2) including a first flange (11), and an inner cylindrical portion (10) extending axially from the first flange (11) and partially defining a first through hole (fig. 11) with a first diameter (fig. 11), and a locking claw (13) extending radially into the through hole (fig. 11) from the inner cylindrical portion (10) and engageable with the stud (7) when the first clip (2) is installed over the stud (7); and
a second clip (3) including a second flange (15), an outer cylinder portion (14) extending axially from the second flange (15) and partially defining an outer cylinder accommodating portion (fig. 11) sized to accommodate the inner cylinder portion (10), and a slope portion (30) extending radially from an end of the outer cylinder portion (14) axially distal from the second flange (15), and the slope portion (30) includes on a radially inward side a guide surface (33) sloping radially inward (fig. 11) to a second through hole (fig. 11) 41 with a second diameter, the second diameter less than or equal to the first diameter (fig. 11),  for guiding the end portion of the stud (7) into the first through hole (fig. 11).
Examiner notes that Sano does not explicitly disclose a second through hole 41 with a second diameter, the second diameter less than or equal to the first diameter. However, it would have been an obvious matter of design choice to have a second through hole 41 with a second diameter, the second diameter less than or equal to the first diameter, since such a modification would have involved a mere change in the size In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding amended claim 2, as best understood by Examiner, Sano discloses the stud locking tool according to claim 1, and further including:
a large diameter inner cylindrical portion (10) of the first clip (2) located adjacent to the first flange (11);
a small diameter inner cylinder portion (10) of the first clip (2) located adjacent to the large diameter inner cylinder portion (10), and is smaller in diameter than the large diameter inner cylinder portion (10);
an inner cylindrical end portion (fig. 11) of the first clip (2) located adjacent to the small diameter inner cylindrical portion (10), and is larger in diameter than the small diameter inner cylindrical portion (fig. 11); and
a pair of engagement claws (19) extending radially inward from the outer cylinder portion (14) of the second clip (3), each of the pair of engaging claws (19) including a bottom surface (fig. 11) radially inward end portion (fig. 11); and the radial distance between opposing bottom surfaces (fig. 11) end portions (fig. 11) of the pair of engagement claws (19) is smaller than an outer diameter of the inner cylindrical end portion (fig. 11) of the first clip (2).

Regarding claim 3, Sano discloses the stud locking tool according to claim 2, wherein:
an upper surface of the inner cylinder end portion (fig. 11) of the first clip (2) is a first flat surface (fig. 11),

the engaging claw bottom surfaces (fig. 11) of the pair of engaging claws (19) of the second clip (3) are positioned above the upper surface of the inner cylindrical portion end portion (fig. 11) of the first clip (2), to prevent the first clip (2) from coming off. 

Regarding claim 4, Sano discloses the stud locking tool according to claim 3, wherein, with the first clip (2) retained, the distance between a lower surface of the first flange (11) and an upper surface of the second flange (15) is not closer than a predetermined distance.

Regarding claim 5, Sano discloses the stud locking tool according to claim 4, wherein the axial length of the inner cylinder end portion (fig. 11) of the first clip (2) is shorter than the axial length from the engaging claw bottom surfaces (fig. 11) of the engaging claws (19) of the second clip (3) to the bottom surface (fig. 11) of the accommodating portion of the outer cylinder accommodating portion (fig. 11), and the first clip (2) is movable by a fixed distance in the axial direction from a first position, where the upper surface (fig. 11) of the inner cylinder end portion (fig. 1) abuts on the bottom surface (fig. 11) of the engaging claws (19), to a second position, where the lower surface of the inner cylinder end portion (fig. 11) abuts on the bottom of the accommodating portion (fig. 11). 

Regarding amended claim 6, as best understood by Examiner, Sano discloses a mounting structure assembly (abstract; fig. 11), the assembly comprising:
a mounting member (5) partially defining a mounting through hole (fig. 11);
a member to be mounted (6);
a stud (7) erected on the member to be mounted (6); and
a stud locking tool (1) securing the mounting member (5) to the stud (7) and member to be mounted (6), wherein the stud locking tool (1) comprises:
a first clip (2) including a first flange (11), an inner cylinder portion (10) adjacent to the first flange (11) and having a stepped inner cylinder end portion (fig. 11), a first through hole (fig. 11) with a first diameter (fig. 11) penetrating from the first flange (11) to the inner cylinder end portion (fig. 11), and locking claws (13) formed on the inner cylindrical portion (10) and engaging the stud (7);
a second clip (3) including; a second flange (15), an outer cylinder accommodating portion (fig. 11) surrounding the inner cylinder portion (10), an outer cylinder portion (14) having a pair of engaging claws (19) engaging the inner cylinder end portion (fig. 11), and a slope portion (30) adjacent to the outer cylinder portion (14) and having a guide surface (33) sloping radially inward (fig. 11) to a second through hole (fig. 11) with a second diameter, the second diameter less than or equal to the first diameter (fig. 11), for guiding the end portion of the stud (7) into the first through hole (fig. 11); and wherein:
the an engaging claw bottom surfaces (fig. 11) of the pair of engaging claws (19) of the second clip (3) are positioned above an upper surface of the inner cylindrical end portion (fig. 11) of the first clip (2), so that the first clip (2) is prevented from coming off;

a distance between a lower surface of the first flange (11) and an upper surface of the second flange (15) is not closer than a predetermined distance; and
wherein the mounting structure assembly the mounting member (5) is sandwiched and attached between the lower surface of the first flange (11) and the upper surface of the second flange (15), the stud (7) passes through the through hole (fig. 11) of the first clip (2), the locking claws (13) of the first clip (2) engages the threads (fig. 11) of the stud (7), and the stud (7) is held so that the stud locking tool (1) does not to come off.
Examiner notes that Sano does not explicitly disclose a second through hole with a second diameter, the second diameter less than or equal to the first diameter. However, it would have been an obvious matter of design choice to have a second through hole with a second diameter, the second diameter less than or equal to the first diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding new claim 7, Sano discloses the stud locking tool according to claim 6, wherein, the mounting member (5) further includes a thickness adjacent to the mounting though hole (fig. 11), and, with the first clip (2) retained, the predetermined distance is equal to or greater than the thickness (fig. 11).

Regarding new claim 8, Sano discloses the stud locking tool according to claim, wherein:
an upper surface (fig. 11) of the inner cylinder end portion (fig. 11) of the first clip (2) is a first flat surface (fig. 11), the engaging claw bottom surfaces (fig. 11) of the pair of engaging claws (13) of the second clip (3) are a second flat surface (fig. 11), and
when the inner cylindrical portion of the first clip (2) is inserted from an upper side into the outer cylinder accommodating portion of the second clip (3), past the engaging claw end portion (fig. 11) of the second clip (3), and the upper surface (fig. 11) of the inner cylinder end portion of the first clip (2) engages with the engaging claw bottom surface (fig. 11) of the second clip (3), so the first clip (2) is in a retained state within the second clip (3); then
there is a clearance between a lower surface of the inner cylinder end portion of the first clip (2) and the accommodating portion bottom of the outer cylinder accommodating portion of the second clip (3).

Regarding new claim 9, Sano discloses the stud locking tool according to claim, wherein the clearance is a length obtained by subtracting a thickness of the inner cylinder end portion of the first clip (2) from a distance from the engaging claw bottom surface to the accommodating portion bottom (fig. 11). 

Regarding new claim 10, Sano discloses the stud locking tool according to claim 8, wherein the retained state:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd